IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VENEESA, INC., JOSEPH VENTRESCA             : No. 347 MAL 2020
AND KATHLEEN VENTRESCA,                     :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
THOMAS STEVENSON, TERRI                     :
STEVENSON J. DANIEL BRETT & CO.,            :
P.C., J. DANIEL BRETT, CPA MICHAEL          :
LOSTRACCO, CPA,                             :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.

     Additionally, Respondent’s Application to Amend Answer to the Petition for

Allowance of Appeal is GRANTED.